Exhibit 10.9

SERIES A NOTES REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 22, 2011, by and among YRC Worldwide Inc., a Delaware corporation
(the “Company”), and each of the holders listed on the holders’ signature page
hereto (each a “Holder”, and collectively, the “Holders”) and the subsidiaries
of the Company listed on the Guarantors’ signature pages hereto (each, a
“Guarantor”, and collectively, the “Guarantors”). Additional Holders of
Registrable Securities (as defined below) may become party to this Agreement
subsequent to the date hereof by executing a Joinder to this Agreement
substantially in the form attached hereto as Annex C. The Company, the Holders
and the Guarantors are sometimes referred to herein collectively as the
“Parties” and each of them individually, as a “Party”).

This Agreement is made pursuant to the letter agreement related to
restructuring, dated as of April 29, 2011, as amended, among the Company and the
participating lenders party thereto, including the Holders (the “Restructuring
Agreement”). The Notes (as defined below) are being issued pursuant to an
Indenture to be entered into by and among the Company, the Guarantors party
thereto and U.S. Bank National Association, as trustee (the “Trustee”), dated as
of the date hereof (as amended, supplemented or otherwise modified from time to
time, the “Indenture”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company, the Guarantors and each
of the Holders agree as follows:

 

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Indenture shall have the meanings given such terms in the
Indenture. As used in this Agreement, the following terms shall have the
following meanings:

“Advice” shall have the meaning set forth in Section 7(d).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Agreement” shall have the meaning set forth in the Preamble.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing Date” means July 22, 2011, the date this Agreement is executed by the
parties thereto.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereinafter be reclassified.

“Company” shall have the meaning set forth in the Preamble.

“Conversion Shares” shall have the meaning given to it in the Indenture.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, sixty (60) days after the Filing
Deadline; provided, however, that if the Company is notified by the Commission
that the Initial Registration Statement will not be reviewed, the Effectiveness
Deadline as to such Registration Statement shall be the second (2nd) Business
Day following the date that such notice is received by the Company; provided,
further, however, that if the Company is notified by the Commission that the
Initial



--------------------------------------------------------------------------------

Registration Statement will be reviewed and thereafter the Company is notified
that the Registration Statement is no longer subject to further review and
comments, the Effectiveness Deadline as to such Registration Statement shall be
the fifth (5th) Business Day following the date on which the Company is so
notified so long as such date shall not be after seventy-five (75) days after
the Filing Deadline; provided, further, that if (i) the Effectiveness Deadline
falls on a Saturday, Sunday or other day that the Commission is closed for
business, the Effectiveness Deadline shall be extended to the next Business Day
on which the Commission is open for business or (ii) the Effectiveness Deadline
falls on a date on which the Initial Registration Statement is not eligible to
be declared effective under applicable rules and regulations of the Commission,
the Effectiveness Deadline shall be extended to the first Business Day on which
such Initial Registration Statement is so eligible to be declared effective by
the Commission.

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

“Event” shall have the meaning set forth in Section 2(c).

“Event Date” shall have the meaning set forth in Section 2(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the fifth Business Day following
the date of the consummation of the Merger (as defined in the Restructuring
Agreement).

“Holder” or “Holders” shall have the meaning set forth in the Preamble, together
with any other holder or holders, as the case may be, from time to time of
Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

“Liquidated Damages” shall have the meaning set forth in Section 2(c).

“Losses” shall have the meaning set forth in Section 5(a).

“New Registration Statement” shall have the meaning set forth in Section 2(a).

“Notes” means the 10% Series A Convertible Senior Secured Notes due 2015 issued
pursuant to the Indenture, including, without limitation, the guarantees
thereof.

“Other Registrable Securities” means (i) “Registrable Securities” within the
meaning of the Series B Notes Registration Rights Agreement and
(ii) “Registrable Securities” within the meaning of the Series B Preferred
Registration Rights Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the Nasdaq Global Select Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

2



--------------------------------------------------------------------------------

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Restructuring Agreement” shall have the meaning set forth in the Recitals.

“Registrable Securities” means all of (i) the Notes, (ii) the Conversion Shares
and (iii) any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
foregoing, provided, that the Holder has completed and delivered to the Company
a Selling Securityholder Questionnaire; and provided, further, that such
securities shall cease to be Registrable Securities upon the earliest to occur
of the following: (A) sale pursuant to a Registration Statement or Rule 144
under the Securities Act (in which case, only such security sold shall cease to
be a Registrable Security); or (B) becoming eligible for sale without
restriction under Rule 144 by Holders.

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Remainder Registration Statement” shall have the meaning set forth in
Section 2(a).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Securityholder Questionnaire” means a questionnaire in the form
attached as Annex B hereto, or such other form of questionnaire as may
reasonably be adopted by the Company from time to time.

“Series B Notes” means the 10% Series B Convertible Senior Secured Notes due
2015 issued pursuant to the Indenture dated as of the date hereof, among the
Company, the Guarantors and U.S. Bank National Association, as trustee.

“Series B Notes Registration Rights Agreement” means the Registration Rights
Agreement dated as of the date hereof, among the Company, the Guarantors and the
persons party thereto relating to the Series B Notes.

 

3



--------------------------------------------------------------------------------

“Series B Preferred” means the Company’s Series B Convertible Preferred Stock.

“Series B Preferred Registration Rights Agreement” means the Registration Rights
Agreement dated as of the date hereof, among the Company and the persons party
thereto relating to the Series B Preferred.

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board or “pink sheets”), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market (other than the “pink sheets”),
a day on which the Common Stock is quoted in the over-the-counter market as
reported in the “pink sheets” by Pink Sheets LLC (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i),
(ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, the OTC Bulletin Board or the “pink sheets” on which the
Common Stock is listed or quoted for trading on the date in question.

 

2. Registration.

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders may reasonably specify (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale of the Registrable
Securities on Form S-3, in which case such registration shall be on such other
form available to register for resale of the Registrable Securities as a
secondary offering) subject to the provisions of Section 2(e) and shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement) the “Plan of
Distribution” section attached hereto as Annex A. Notwithstanding the
registration obligations set forth in this Section 2, in the event the
Commission informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly
(i) inform each of the holders thereof and use its commercially reasonable
efforts to file amendments to the Initial Registration Statement as required by
the Commission and/or (ii) withdraw the Initial Registration Statement and file
a new registration statement (a “New Registration Statement”), in either case
covering the maximum number of Registrable Securities permitted to be registered
by the Commission, on Form S-3 or such other form available to register for
resale the Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment or New Registration Statement, the Company
shall be obligated to use its commercially reasonable efforts to advocate with
the Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance. Notwithstanding any other provision of this
Agreement and subject to the payment of liquidated damages in Section 2(c), if
any SEC Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the Commission for the registration of all or a greater number of
Registrable Securities), unless otherwise directed in writing by a Holder as to
its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will first be reduced by Registrable
Securities not acquired pursuant to the Restructuring Agreement (whether
pursuant to registration rights or otherwise) and second by Registrable
Securities and Other Registrable Securities on a pro rata basis based on the sum
of the Conversion Shares, the Conversion Shares (as defined in the Series B
Registration Rights Agreement) and the number of shares of Registrable Common
Stock held by such Holders, subject to any written determination by the
Commission that certain Holders must be reduced first. In the event the Company
amends the Initial Registration Statement or files a New Registration Statement,
as the case may be, under clauses (i) or (ii) above, the Company will use its
commercially reasonable efforts to file with the Commission, as promptly as
allowed by Commission or SEC Guidance provided to the Company or to registrants
of

 

4



--------------------------------------------------------------------------------

securities in general, one or more registration statements on Form S-3 or such
other form available to register for resale those Registrable Securities that
were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”).

(b) The Company shall use its commercially reasonable efforts to cause each
Registration Statement to be declared effective by the Commission as soon as
practicable and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline
(including filing with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act
within five (5) Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be “reviewed,” or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated).
The Company shall use its commercially reasonable efforts to keep each
Registration Statement continuously effective under the Securities Act until the
earlier of (i) such time as all of the Registrable Securities covered by such
Registration Statement have been publicly sold by the Holders or (ii) the date
that all Registrable Securities covered by such Registration Statement may be
sold without restriction by the Holders under Rule 144 as determined by counsel
to the Company pursuant to a written opinion letter to such effect, addressed
and reasonably acceptable to the Company’s transfer agent (the “Effectiveness
Period”). The Company shall request effectiveness of a Registration Statement as
of 5:00 p.m. New York City time on a Trading Day. The Company shall promptly
notify the Holders via facsimile or electronic mail of a “.pdf” format data file
of the effectiveness of a Registration Statement within one (1) business day of
the Effective Date. The Company shall, by 9:30 a.m. New York City Time on the
first Trading Day after the Effective Date, file a final Prospectus with the
Commission, as and if required by Rule 424(b). Failure to so notify the Holders
on or before the second Business Day after such notification or effectiveness or
failure to file a final Prospectus as aforesaid shall be deemed an Event under
Section 2(c).

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline or (iii) after its Effective Date, (A) such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
for which it is required to be effective or (B) the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities, in the
case of (A) and (B), for more than an aggregate of 30 Trading Days (which need
not be consecutive) (other than during an Allowable Grace Period (as defined in
Section 2(e) of this Agreement)), (iv) a Grace Period (as defined in
Section 2(e) of this Agreement) exceeds the length of an Allowable Grace Period
(any such failure or breach in clauses (i) through (iv) above being referred to
as an “Event,” and, for purposes of clauses (i) or (ii), the date on which such
Event occurs, or for purposes of clause (iii), the date on which such 30 Trading
Day period is exceeded, or for purposes of clause (iv) the date on which such
Allowable Grace Period is exceeded, being referred to as an “Event Date”), then
in addition to any other rights the Holders may have hereunder or under
applicable law, the Company shall pay to each Holder, as partial liquidated
damages and not as a penalty (“Liquidated Damages”), an amount in respect of
such Holder’s Notes equal to 0.25% of the aggregate principal amount of such
Notes for the first 30 days from and including such Event Date until the
applicable Event is cured (which rate will be increased by an additional
0.25% per annum for each subsequent 30-day period that such Liquidated Damages
continue to accrue; provided, that the rate at which such Liquidated Damages
accrue may in no event exceed 2.00% per annum). The parties agree that
notwithstanding anything to the contrary herein or in the Restructuring
Agreement, no Liquidated Damages shall be payable for any period after the
expiration of the Effectiveness Period. All Liquidated Damages shall be paid on
the same date that interest is payable on the Notes and in the same form that
PIK Interest is paid. The Liquidated Damages pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event. The right to receive the Liquidated Damages under this Section 2(c)
shall be the Holder’s exclusive remedy for any failure by the Company to comply
with the provisions of this Section 2(c).

 

5



--------------------------------------------------------------------------------

(d) The Company acknowledges that it has received from each Holder a completed
Selling Securityholder Questionnaire in the form of Annex B hereto on or prior
to the date of the execution of this Agreement containing the information
required by the Company to file the Initial Registration Statement and to name
each Holder as a selling securityholder therein. Except with respect to the
filing of the Initial Registration Statement, at least ten (10) Trading Days
prior to the anticipated filing date of a Registration Statement under this
Agreement, the Company will notify each Holder of any information relating to
such Holder other than the information previously provided in the Selling
Securityholder Questionnaire, if any, required to be included in such
Registration Statement which information shall be delivered to the Company
promptly upon request and, in any event, within five (5) Trading Days prior to
the applicable anticipated filing date. Each Holder acknowledges and agrees that
the information in the Selling Securityholder Questionnaire or request for
further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

(e) Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (a
“Grace Period”); provided, however, the Company shall promptly (i) notify the
Holders in writing of the existence of material non-public information giving
rise to a Grace Period (provided that the Company shall not disclose the content
of such material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, and (ii) notify the Holders in writing of the date on which the
Grace Period ends; provided, further, that no single Grace Period shall exceed
thirty (30) consecutive days, and during any three hundred sixty-five (365) day
period, the aggregate of all Grace Periods shall not exceed an aggregate of
sixty (60) days (each Grace Period complying with this provision being an
“Allowable Grace Period”). For purposes of determining the length of a Grace
Period, the Grace Period shall be deemed to begin on and include the date the
Holders receive the notice referred to in clause (i) above and shall end on and
include the later of the date the Holders receive the notice referred to in
clause (ii) above and the date referred to in such notice; provided, however,
that no Grace Period shall be longer than an Allowable Grace Period.
Notwithstanding anything to the contrary, the Company shall cause the transfer
agent with respect to the shares of Common Stock or the registrar under the
Indenture with respect to the Notes, to deliver unlegended shares of Common
Stock or Notes, as the case may be, to a transferee of a Holder in connection
with any sale of Registrable Securities with respect to which a Holder has
entered into a contract for sale prior to the Holder’s receipt of the notice of
a Grace Period and for which the Holder has not yet settled.

(f) In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holders and (ii) undertake to register the Registrable
Securities on Form S-3 promptly after such form is available, provided that the
Company shall maintain the effectiveness of the Registration Statement then in
effect until such time as a Registration Statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission.

 

3. Registration Procedures.

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than five (5) Trading Days prior to the filing of a Registration
Statement (other than the Initial Registration Statement) and not less than one
(1) Trading Day prior to the filing of any related Prospectus or any amendment
or supplement thereto (except for Annual Reports on Form 10-K, and Quarterly
Reports on Form 10-Q and Current Reports on Form 8-K and any similar or
successor reports), the Company shall, furnish to the Holder copies of such
Registration Statement, Prospectus or amendment or supplement thereto, as
proposed to be filed, which documents will be subject to the review of such
Holder (it being acknowledged and agreed that if a Holder does not object to or
comment on the aforementioned documents within such five (5) Trading Day or one
(1) Trading Day period, as the case may be, then the Holder shall be deemed to
have consented to and approved the use of such documents). The Company shall not
file any Registration Statement or amendment or supplement thereto in a form to
which a Holder reasonably objects in good faith, provided that, the Company is
notified of such objection in writing within the five (5) Trading Day or one
(1) Trading Day period described above, as applicable.

 

6



--------------------------------------------------------------------------------

(b) (i) Prepare and file with the Commission such amendments (including
post-effective amendments) and supplements, to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period (except during an Allowable Grace
Period); (ii) cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement (subject to the terms of this Agreement), and, as
so supplemented or amended, to be filed pursuant to Rule 424 (except during an
Allowable Grace Period); (iii) respond as promptly as reasonably practicable to
any comments received from the Commission with respect to each Registration
Statement or any amendment thereto and, as promptly as reasonably possible,
provide the Holders true and complete copies of all correspondence from and to
the Commission relating to such Registration Statement that pertains to the
Holders as “Selling Securityholders” but not any comments that would result in
the disclosure to the Holders of material and non-public information concerning
the Company; and (iv) comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Holder shall be responsible for
the delivery of the Prospectus to the Persons to whom such Holder sells any of
the Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Holder agrees to dispose of Registrable Securities in
compliance with the plan of distribution described in the Registration Statement
and otherwise in compliance with applicable federal and state securities laws.
In the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the Exchange Act, the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the Commission on
the same day on which the Exchange Act report which created the requirement for
the Company to amend or supplement such Registration Statement was filed.

(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(v) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and not less than two (2) Trading Days after the event described in
such notice) and (if requested by any such Person) confirm such notice in
writing no later than two (2) Trading Days following the day (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide to each of the Holders true and complete
copies of all comments that pertain to the Holders as a “Selling Securityholder”
or to the “Plan of Distribution” and all written responses thereto, but not
information that the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information, in each case, that pertains to the Holders as “Selling
Securityholders” or the “Plan of Distribution”; (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will

 

7



--------------------------------------------------------------------------------

not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, form of prospectus or supplement
thereto, in light of the circumstances under which they were made), not
misleading.

(d) Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(e) If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

(f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

(g) Unless any Registrable Securities shall be in book-entry only form, if
requested by the Holders, cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing the Registrable Securities
to be delivered to a transferee pursuant to the Registration Statement, which
certificates shall be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.

(h) Following the occurrence of any event contemplated by Section 3(c)(iii)-(v),
as promptly as reasonably practicable (taking into account the Company’s good
faith assessment of any adverse consequences to the Company and its stockholders
of the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.

(i) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons who have
the power to vote or dispose of the Common Stock and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities because any Holder
fails to furnish such information within three (3) Trading Days of the Company’s
request, any Liquidated Damages that are accruing at such time shall be tolled
and any Event that may otherwise occur solely because of such delay shall be
suspended until such information is delivered to the Company.

 

8



--------------------------------------------------------------------------------

(j) The Company shall cooperate with the any registered broker dealer that is
required to make a filing with FINRA pursuant to NASD Rule 2710 in connection
with the resale of any Registrable Securities by any Holder and pay the filing
fee required for the first such filing.

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (B) with respect to compliance with applicable state
securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with an Issuer Filing, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with FINRA pursuant to the FINRA Rule 2710,
so long as the broker is receiving no more than a customary brokerage commission
in connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities, if
applicable, and of printing of a reasonable number of prospectuses if the
printing of prospectuses is requested by the Holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, (vi) fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement and (vii) legal fees and expenses of one law firm retained by the
Holders of a majority of the Registrable Securities requested to be included in
the Registration Statement, together with any separate local counsel reasonably
retained by such law firm. In addition, the Company shall be responsible for all
of its internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any underwriting, broker or similar fees or commissions of any
Holder or, except to the extent provided for in a written agreement between the
Holders and the Company, any legal fees or other costs of the Holders.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (or actions in respect thereof) (collectively, “Losses”), as incurred,
that arise out of or are based upon (i) any untrue or alleged untrue statement
of a material fact contained in any Registration Statement, any Prospectus or
any form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder expressly for use therein, (B) in the case
of an occurrence of an event of the type specified in Section 3(c)(iii)-(v),
related to the use by a Holder of an outdated or defective Prospectus after the
Company has notified such Holder in writing that the Prospectus

 

9



--------------------------------------------------------------------------------

is outdated or defective and prior to the receipt by such Holder of the Advice
contemplated and defined in Section 7(d) below, but only if and to the extent
that following the receipt of the Advice the misstatement or omission giving
rise to such Loss would have been corrected or (C) any such Losses arise out of
the Holder’s (or any other indemnified Person’s) failure to send or give a copy
of the Prospectus or supplement (as then amended or supplemented), if required,
to the Persons asserting an untrue statement or alleged untrue statement or
alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such Person if
such statement or omission was corrected in such Prospectus or supplement. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Holders.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein or (ii) in the case of an occurrence of an event of
the type specified in Section 3(c)(iii)-(v), to the extent, but only to the
extent, related to the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 7(d). In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
and adversely prejudiced the Indemnifying Party. An Indemnified Party shall have
the right to employ separate counsel in any such Proceeding and to participate
in the defense thereof, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party or Parties unless: (1) the actual or
potential defendants in, or targets of, any action include both the Indemnified
Party and the Indemnifying Party and the Indemnified Party shall have reasonably
concluded that there may be legal defenses available to it and/or other
Indemnified Parties which are different from or additional to those available to
the Indemnifying Party; (2) the Indemnifying Party has agreed in writing to pay
such fees and expenses; (3) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (4) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest exists if the
same counsel were to represent such Indemnified Party and the Indemnifying Party
(in which case, if such Indemnified Party notifies the Indemnifying Party in
writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and such counsel shall be at the expense of the Indemnifying
Party);

 

10



--------------------------------------------------------------------------------

provided, that the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding. Subject to the terms of this Agreement, all
fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within twenty Trading Days of
written notice thereof to the Indemnifying Party; provided, that the Indemnified
Party shall promptly reimburse the Indemnifying Party for that portion of such
fees and expenses applicable to such actions for which such Indemnified Party is
finally judicially determined to not be entitled to indemnification hereunder).
The failure to deliver written notice to the Indemnifying Party within a
reasonable time of the commencement of any such action shall not relieve such
Indemnifying Party of any liability to the Indemnified Party under this
Section 5, except to the extent that the Indemnifying Party is materially and
adversely prejudiced in its ability to defend such action.

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms. The parties hereto agree that it would
not be just and equitable if contribution pursuant to this Section 5(d) were
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this
Section 5(d), no Holder shall be required to contribute, in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. For the purposes of this Section 5, each Person who
controls any Holder of Registrable Securities shall have the same rights to
contribution as such Holder. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Restructuring Agreement.

6. Covenants.

[RESERVED].

 

11



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

(b) No Piggyback on Registrations. During the Effectiveness Period, neither the
Company nor any of its security holders (other than the Holders in such capacity
pursuant hereto) may include securities of the Company in a Registration
Statement other than the Registrable Securities and the Other Registrable
Securities, and the Company shall not during the Effectiveness Period enter into
any agreement providing any such right to any of its security holders. The
Company shall not, from the date hereof until the date that is 10 days after the
Effective Date of the Registration Statement, prepare and file with the
Commission a registration statement relating to an offering for its own account
under the Securities Act of any of its equity securities other than a
registration statement on Form S-8 or, in connection with an acquisition, on
Form S-4. For the avoidance of doubt, the Company shall not be prohibited from
(A) preparing and filing with the Commission a registration statement
contemplated by the Restructuring Agreement or (B) filing amendments to
registration statements filed prior to the date of this Agreement.

(c) Facilitation of Sales Pursuant to Rule 144 and Rule 144A. The Company
covenants to the Holders of Registrable Securities that to the extent it shall
be required to do so under the Exchange Act, it shall timely file the reports
required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and if at any time the Company is not
required to file such reports, it shall upon the request of any Holder of
Registrable Securities, make available such information specified by Rule
144A(d)(1) under the Securities Act. The Company further covenants to take such
further action as any Holder of Registrable Securities may reasonably request,
to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act within the
limitations of the exemption provided by Rule 144 and Rule 144A. Upon the
request of any Holder of Registrable Securities in connection with that Holder’s
sale pursuant to Rule 144 and Rule 144A, the Company shall deliver to such
Holder a written statement as to whether it has complied with such requirements.

(d) No Required Sale. Nothing in this Agreement shall be deemed to create an
independent obligation on the part of any Holder to sell any Registrable
Securities pursuant to any effective Registration Statement.

(e) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement

(f) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(c)(iii)-(v), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this paragraph.

(g) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.

 

12



--------------------------------------------------------------------------------

(h) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding a majority of the then outstanding principal amount of the Notes,
provided that any party may give a waiver as to itself. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.

(i) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company or to a Guarantor:

YRC Worldwide Inc.

10990 Roe Avenue

Overland Park, Kansas 66211

Telephone:   (913) 344-3334

Facsimile:    (913) 696-6116

Attention:     Jeff P. Bennett

                      Vice President – Legal, Interim General Counsel and
Secretary

With a copy to (for information purposes only):

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Telephone:  (312) 862-2232

Facsimile:   (312) 862-2200

Attention:     Dennis M. Myers, P.C.

If to a Holder:

To its most current address and facsimile number set forth on the record of the
registrar of the Indenture, in the case of the Holders of Notes, and the
transfer agent, in the case of the Holders of Common Stock.

In each case, with a copy to (for informational purposes only):

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Telephone:  (212) 872-1000

Facsimile:   (212) 872-1001

Attention:     Michael Stamer, Esq.

or to such other address, facsimile number and/or email address to the attention
of such other Person as the recipient party has specified by written notice
given to each other party five (5) days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

13



--------------------------------------------------------------------------------

(j) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights or obligations
hereunder without the prior written consent of the Holders holding a majority of
the then outstanding principal amount of the Notes. Each Holder may assign its
respective rights hereunder to any other Person so long as such other Person
executes a Joinder to this Agreement substantially in the form attached hereto
as Annex C.

(k) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

(l) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

(m) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(n) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(o) Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

(p) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder hereunder, and no Holder shall be responsible in any way for
the performance of the obligations of any other Holder hereunder. The decision
of each Holder to purchase or acquire the Notes and the Conversion Shares
pursuant to the Restructuring Agreement and related transaction documents has
been made independently of any other Holder. Nothing contained herein or in any
other agreement or document delivered at any closing, and no action taken by any
Holder pursuant hereto or thereto, shall be deemed to constitute the Holders as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder acknowledges that no other Holder has acted as agent for such Holder
in connection with making its investment hereunder and that no Holder will be
acting as agent of such Holder in connection with monitoring its investment in
the Notes and the Conversion Shares or enforcing its rights under the
Restructuring Agreement and related transaction documents. Each Holder shall be
entitled to protect and enforce its rights, including, without limitation, the
rights arising out of this

 

14



--------------------------------------------------------------------------------

Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any Proceeding for such purpose. The Company acknowledges
that each of the Holders has been provided with the same Registration Rights
Agreement for the purpose of closing a transaction with multiple Holders and not
because it was required or requested to do so by any Holder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES TO FOLLOW]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

COMPANY: YRC WORLDWIDE INC. By:       Name:     Title:  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF GUARANTORS TO FOLLOW]

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

GUARANTORS: EXPRESS LANE SERVICE, INC. By:       Name:     Title:   IMUA
HANDLING CORPORATION By:       Name:     Title:   NEW PENN MOTOR EXPRESS, INC.
By:       Name:     Title:   ROADWAY EXPRESS INTERNATIONAL, INC. By:       Name:
    Title:   ROADWAY LLC By:       Name:     Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

ROADWAY NEXT DAY CORPORATION By:       Name:     Title:   ROADWAY REVERSE
LOGISTICS, INC. By:       Name:     Title:   USF BESTWAY INC. By:       Name:  
  Title:   USF CANADA INC. By:       Name:     Title:   USF DUGAN INC. By:      
Name:     Title:   USF GLEN MOORE INC. By:       Name:     Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

USF HOLLAND INC. By:       Name:     Title:   USF MEXICO INC. By:       Name:  
  Title:   USF REDDAWAY INC. By:       Name:     Title:   USF REDSTAR LLC By:  
    Name:     Title:   USF SALES CORPORATION By:       Name:     Title:   USF
TECHNOLOGY SERVICES INC. By:       Name:     Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

USFREIGHTWAYS CORPORATION By:       Name:     Title:   YRC ASSOCIATION
SOLUTIONS, INC. By:       Name:     Title:   YRC ENTERPRISE SERVICES, INC. By:  
    Name:     Title:   YRC INC. By:       Name:     Title:   YRC INTERNATIONAL
INVESTMENTS, INC. By:       Name:     Title:   YRC LOGISTICS SERVICES, INC. By:
      Name:     Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

YRC MORTGAGES, LLC By:       Name:     Title:   YRC REGIONAL TRANSPORTATION,
INC. By:       Name:     Title:  

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE OF HOLDERS TO FOLLOW]

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

HOLDER: By:       Name:     Title:   By:       Name:     Title:  

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

Annex A

PLAN OF DISTRIBUTION

We are registering the 10% Series A Convertible Senior Secured Notes due 2015
(including guarantees attached thereto), which we refer to herein as the
“Notes”, issued to the selling securityholders, shares of Common Stock issuable
to the selling securityholders upon conversion of the Notes or otherwise issued
or issuable to the selling securityholders pursuant to the terms of the
Indenture to permit the resale of the Notes and such shares of Common Stock by
the holders of the shares of Common Stock and the Notes from time to time after
the date of this prospectus. We will not receive any of the proceeds from the
sale by the selling securityholders of the Notes or the shares of Common Stock.
We will bear all fees and expenses incident to our obligation to register the
Notes and the shares of Common Stock.

The selling securityholders may sell all or a portion of the Notes and/or the
shares of Common Stock beneficially owned by them and offered hereby from time
to time directly or through one or more underwriters, broker-dealers or agents.
If the Notes or the shares of Common Stock are sold through underwriters or
broker-dealers, the selling securityholders will be responsible for underwriting
discounts or commissions or agent’s commissions. The shares of Common Stock may
be sold on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale, in the over-the-counter
market or in transactions otherwise than on these exchanges or systems or in the
over-the-counter market and in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions. The selling
securityholders may use any one or more of the following methods when selling
shares:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •  

broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

The selling securityholders also may resell all or a portion of the Notes and/or
the shares of Common Stock in open market transactions in reliance upon Rule 144
under the Securities Act or 1933, as amended, which we refer to herein as the
Securities Act, as permitted by that rule, or Section 4(1) under the Securities
Act, if available, rather than under this prospectus, provided that they meet
the criteria and conform to the requirements of those provisions.

Broker-dealers engaged by the selling securityholders may arrange for other
broker-dealers to participate in sales. If the selling securityholders effect
such transactions by selling Notes or shares of Common Stock to or through
underwriters, broker-dealers or agents, such underwriters, broker-dealers or
agents may receive commissions in the form of discounts, concessions or
commissions from the selling securityholders or commissions from purchasers of
the Notes and/or the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal. Such commissions will be in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with FINRA Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with FINRA IM-2440.

 

A-1



--------------------------------------------------------------------------------

In connection with sales of the Notes and/or the shares of Common Stock or
otherwise, the selling securityholders may enter into hedging transactions with
broker-dealers or other financial institutions, which may in turn engage in
short sales of the shares of Common Stock in the course of hedging in positions
they assume. The selling securityholders may also sell shares of Common Stock
short and if such short sale shall take place after the date that the
registration statement of which this prospectus forms a part is declared
effective by the Commission, the selling securityholders may deliver shares of
Common Stock covered by this prospectus to close out short positions and to
return borrowed shares in connection with such short sales. The selling
securityholders may also loan or pledge shares of Common Stock to broker-dealers
that in turn may sell such shares, to the extent permitted by applicable law.
The selling securityholders may also enter into option or other transactions
with broker-dealers or other financial institutions or the creation of one or
more derivative securities which require the delivery to such broker-dealer or
other financial institution of shares offered by this prospectus, which shares
such broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
Notwithstanding the foregoing, the selling securityholders have been advised
that they may not use shares registered on the registration statement of which
this prospectus forms a part to cover short sales of our common stock made prior
to the date such registration statement has been declared effective by the SEC.

The selling securityholders may, from time to time, pledge or grant a security
interest in some or all of the Notes or the shares of Common Stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the Notes and/or the shares of
Common Stock from time to time pursuant to this prospectus or any amendment to
this prospectus under Rule 424(b)(3) or other applicable provision of the
Securities Act, amending, if necessary, the list of selling securityholders to
include the pledgee, transferee or other successors in interest as selling
securityholders under this prospectus. The selling securityholders also may
transfer and donate the Notes and/or the shares of Common Stock in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

The selling securityholders and any broker-dealer or agents participating in the
distribution of the shares of Common Stock may be deemed to be “underwriters”
within the meaning of Section 2(11) of the Securities Act in connection with
such sales. In such event, any commissions paid, or any discounts or concessions
allowed to, any such broker-dealer or agent and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Selling securityholders who are
“underwriters” within the meaning of Section 2(11) of the Securities Act will be
subject to the applicable prospectus delivery requirements of the Securities Act
and may be subject to certain statutory liabilities of, including but not
limited to, Sections 11, 12 and 17 of the Securities Act and Rule 10b-5 under
the Securities Exchange Act of 1934, as amended, which we refer to herein as the
Exchange Act.

Each selling securityholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Notes or the Common
Stock. Upon the Company being notified in writing by a selling securityholder
that any material arrangement has been entered into with a broker-dealer for the
sale of Notes and/or Common Stock through a block trade, special offering,
exchange distribution or secondary distribution or a purchase by a broker or
dealer, a supplement to this prospectus will be filed, if required, pursuant to
Rule 424(b) under the Securities Act, disclosing (i) the name of each such
selling securityholder and of the participating broker-dealer(s), (ii) the
number of shares involved, (iii) the price at which such the shares of Common
Stock were sold, (iv) the commissions paid or discounts or concessions allowed
to such broker-dealer(s), where applicable, (v) that such broker-dealer(s) did
not conduct any investigation to verify the information set out or incorporated
by reference in this prospectus, and (vi) other facts material to the
transaction. In no event shall any broker-dealer receive fees, commissions and
markups, which, in the aggregate, would exceed eight percent (8%).

Under the securities laws of some states, the Notes and/or the shares of Common
Stock may be sold in such states only through registered or licensed brokers or
dealers. In addition, in some states the Notes and/or the shares of Common Stock
may not be sold unless such shares have been registered or qualified for sale in
such state or an exemption from registration or qualification is available and
is complied with.

 

A-2



--------------------------------------------------------------------------------

There can be no assurance that any selling securityholder will sell any or all
of the Notes or the shares of Common Stock registered pursuant to the shelf
registration statement, of which this prospectus forms a part.

Each selling securityholder and any other person participating in such
distribution will be subject to applicable provisions of the Exchange Act and
the rules and regulations thereunder, including, without limitation, to the
extent applicable, Regulation M of the Exchange Act, which may limit the timing
of purchases and sales of any of the shares of Common Stock by the selling
securityholder and any other participating person. To the extent applicable,
Regulation M may also restrict the ability of any person engaged in the
distribution of the Notes and/or the shares of Common Stock to engage in
market-making activities with respect to the Notes and/or the shares of Common
Stock. All of the foregoing may affect the marketability of the Notes and the
shares of Common Stock and the ability of any person or entity to engage in
market-making activities with respect to the Notes or the shares of Common
Stock.

We will pay all expenses of the registration of the Notes and the shares of
Common Stock pursuant to the registration rights agreement, including, without
limitation, Securities and Exchange Commission filing fees and expenses of
compliance with state securities or “blue sky” laws; provided, however, that
each selling securityholder will pay all underwriting discounts and selling
commissions, if any. We will indemnify the selling securityholders against
certain liabilities, including some liabilities under the Securities Act, in
accordance with the registration rights agreement, or the selling
securityholders will be entitled to contribution. We may be indemnified by the
selling securityholders against civil liabilities, including liabilities under
the Securities Act that may arise from any written information furnished to us
by the selling securityholders specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

 

A-3



--------------------------------------------------------------------------------

Annex B

YRC WORLDWIDE, INC.

SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

The undersigned holder of 10% Series A Convertible Senior Secured Notes due 2015
of YRC Worldwide, Inc. (the “Company”) is party to the Registration Rights
Agreement relating to the Notes entered into by the Company, the undersigned,
the other Holders signatory thereto and the subsidiaries of the Company party
thereto (the “Agreement”). The undersigned understands that the Company intends
to file with the Securities and Exchange Commission a registration statement on
Form S-3 (the “Resale Registration Statement”) for the registration and the
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities in accordance with the terms of the
Agreement. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling securityholder in the related
prospectus or a supplement thereto (as so supplemented, the “Prospectus”),
deliver the Prospectus to purchasers of Registrable Securities (including
pursuant to Rule 172 under the Securities Act) and be bound by the provisions of
the Agreement (including certain indemnification provisions, as described
below). Holders must complete and deliver this Selling Securityholder Notice and
Questionnaire (“Notice and Questionnaire”) in order to be named as selling
securityholders in the Prospectus.

Certain legal consequences arise from being named as a selling securityholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling securityholder in the
Resale Registration Statement and the Prospectus.

NOTICE

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.

 

B-1



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

QUESTIONNAIRE

 

1. Name:

 

  (a) Full Legal Name of Selling Securityholder:

_____________________________________________________________________________________________

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities Listed in Item 3 below are held:

_____________________________________________________________________________________________

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

_____________________________________________________________________________________________

 

2. Address for Notices to Selling Securityholder:

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

Telephone:
____________________________________________________________________________________

Fax:
_________________________________________________________________________________________

Contact Person:
________________________________________________________________________________

E-mail address of Contact Person:
__________________________________________________________________

 

3. Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Restructuring Agreement:

 

  (a) Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

 

B-2



--------------------------------------------------------------------------------

  (b) Number of shares of Common Stock to be registered pursuant to this Notice
for resale:

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

 

  (c) Principal Amount of Notes to be registered pursuant to this Notice for
resale:

_____________________________________________________________________________________________

_____________________________________________________________________________________________

_____________________________________________________________________________________________

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes  ¨             No  ¨

 

  (b) If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes   ¨             No  ¨

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

  (c) Are you an affiliate of a broker-dealer?

Yes  ¨            No  ¨

Note: If yes, provide a narrative explanation below:

___________________________________________________________________________________________________

___________________________________________________________________________________________________

___________________________________________________________________________________________________

 

  (d) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes  ¨             No  ¨

Note: If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder:

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

Type and amount of other securities beneficially owned:

_____________________________________________________________________________________________

 

B-3



--------------------------------------------------------------------------------

_____________________________________________________________________________________________

 

6. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

_____________________________________________________________________________________________

_____________________________________________________________________________________________

***********

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Agreement shall be made in
writing, by hand delivery, confirmed or facsimile transmission, first-class mail
or air courier guaranteeing overnight delivery at the address set forth below.
In the absence of any such notification, the Company shall be entitled to
continue to rely on the accuracy of the information in this Notice and
Questionnaire.

The undersigned hereby acknowledges its obligations under the Agreement to
indemnify and hold harmless the Company and certain other persons as set forth
in the Agreement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (6) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling securityholders
wanted to do a short sale of common stock “against the box” and cover the short
sale with registered shares after the effective date. The issuer was advised
that the short sale could not be made before the registration statement become
effective, because the shares underlying the short sale are deemed to be sold at
the time such sale is made. There would, therefore, be a violation of Section 5
if the shares were effectively sold prior to the effective date.”

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

B-4



--------------------------------------------------------------------------------

Dated:         Beneficial Owner:           By:           Name:         Title:  

 

B-5



--------------------------------------------------------------------------------

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attention:     Wayne E. Williams

Telephone:   (312) 862-7135

Fax:               (312) 862-2200

Email:          wayne.williams@kirkland.com

 

B-6



--------------------------------------------------------------------------------

Annex C

JOINDER AGREEMENT

This Joinder Agreement (“Joinder”) is executed by the undersigned pursuant to
the terms of the Registration Rights Agreement dated as of July 22, 2011, by and
among YRC Worldwide Inc. (the “Company”), the holders party thereto and the
guarantors party thereto, a copy of which is attached hereto (as such agreement
may be amended, supplemented or modified as of the date hereof, the
“Registration Rights Agreement”). Capitalized terms used herein without
definition are defined in the Registration Rights Agreement and are used herein
with the same meanings set forth therein.

By the execution of this Joinder, the undersigned agrees as follows:

 

  1. Agreement to be Bound. The undersigned by delivering this Joinder agrees
that it shall become a party to the Registration Rights Agreement as a “Holder”
and shall be bound by the terms and provisions thereof.

 

  2. Questionnaire. The undersigned has delivered to the Company at or prior to
the execution of this Joinder a duly executed and completed copy of the Selling
Securityholder Notice and Questionnaire (the form of which is attached as Annex
B to the Registration Rights Agreement) and shall comply with the provisions of
Section 2(d) of the Registration Rights Agreement.

 

  3. Effectiveness. This Joinder shall take effect and the undersigned shall be
bound by the terms and provisions of the Registration Rights Agreement
immediately upon the execution hereof.

 

  4. Law. This Joinder shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

  Name   Signature   Date  

Number and/or Principal Amount of

Registrable Securities Owned

 

C-1